Title: To Alexander Hamilton from Jacob Morris, 2 March 1799
From: Morris, Jacob
To: Hamilton, Alexander


          
            Dear Sir
            Albany 2d. March 1799.
          
          Agreeably to my promise to Mr Warner I take the liberty to enclose you a recommendation of that Gentleman to the honble. the Secretary of War for a subalterns commission in the army of the United States
          I believe Mr Warner to be deserving, and if the Government shall think proper to honor him with a commission he will prove himself deserving worthy of such confidence
          I am with great regard Dr Sir your ob sert
          
            Jacob Morris
          
          Major Genl Hamilton
        